Order unanimously affirmed without costs. Memorandum: Special Term properly denied defendant’s application for attorneys’ fees and disbursements (see, Sullivan v Getty Petroleum Corp., 131 AD2d 558, 560). Attorneys’ fees and disbursements are incidents of litigation and the prevailing party may not collect them from the loser unless an award is authorized by agreement between the parties or by statute or court rule (Matter of A. G. Ship Maintenance Corp. v Lezak, 69 NY2d 1, 5). Here, the parties did not agree to an award of attorneys’ fees in the management agreement nor is there any statute or court rule permitting recovery of such fees in the circumstances of this case. (Appeal from order of Supreme Court, Monroe County, Tillman, J. — attorneys’ fees.) Present — Callahan, J. P., Denman, Green, Pine and Balio, JJ.